UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

------------------------------X

BETTER MORNINGS, LLC
ISLAND BREEZE, LLC
                                               CALENDAR NOTICE
-V-                                           CV 19-3854(JS)(SIL)

JOSEPH NILSEN
DIGITAL CHECKMATE, INC.

------------------------------X

APPEARANCES:
For Plaintiff(s):
Berwin Cohen, Esq.
Lorenz Wolffers, Esq.
Wolffers Cohen & Edderai
325 W. 38 St.      #1502
New York NY 10018


For Defendant(s):
Samuel Butt, Esq.
Jeffrey Eilender, Esq.
Schlam Stone & Dolan
26 Broadway    18 Fl.
New York NY 10004


     THE ABOVE-REFERENCED CASE IS SCHEDULED FOR A PRE-MOTION
CONFERENCE BEFORE JUDGE JOANNA SEYBERT AT 3:00PM ON FRIDAY,
NOV. 22, 2019. A BRIEFING SCHEDULE WILL BE SET, AS APPROPRIATE.

     SHOULD THE COURT ALSO ENTERTAIN SETTLEMENT DISCUSSIONS,
COUNSEL SHALL HAVE SETTLEMENT AUTHORITY OR BE ABLE TO CONTACT
SOMEONE WITH AUTHORITY.

     PLEASE REPORT TO COURTROOM 1030 AT THE CENTRAL ISLIP
COURTHOUSE, FEDERAL PLAZA, SPUR DR. NORTH OFF CARLETON AV.(CR
17)(SOUTHERN STATE PKWY. EXIT 43A.)

     TO MINIMIZE THE RISK OF UNDELIVERED MAIL/E-MAIL, PARTIES ARE
REQUESTED TO CONFIRM RECEIPT OF THIS NOTICE WITH EACH OTHER.

                                           /s/
                                     CHARLES J. BARAN,
                                    COURTROOM DEPUTY CLERK FOR
                               HON. JOANNA SEYBERT
DATED: OCT. 15, 2019
       CENTRAL ISLIP   NY
